DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 8-11 and 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Munro “Review of Manufacturing of Fiber Composite Components by Filament Winding” listed In IDS dated 01/10/2020, hereinafter Munro in view of DE 102014100711, hereinafter DE’711.
9.	Regarding Claim 1, Munro discloses filament winding assembly comprising: a rotating mandrel coupled to a shaft configured to rotate the rotating mandrel, the rotating mandrel comprising (Munro, Figure 1): a filament configured to wound, under tension, around the winding surface (Munro, page-2) Munro didn’t disclose the winding assembly with two perforated sleeves. In the same field of endeavor pertaining to the art, DE’ 711 discloses a first perforated sleeve defining holes and comprising a winding surface, and a second perforated sleeve disposed inside the first perforated sleeve, the second perforated sleeve attached to the shaft and defining an interior volume (Figure 1, [0040], [0042], support plate -3 (first perforated sleeve openings -14) and support plate-2 (second perforated sleeve, with holes-10) attached to shaft 8) , the second perforated sleeve defining holes configured to form fluid pathways with the holes of the first perforated sleeve (support plate-2/second perforated sleeve, has perforation holes-10 through which hot air can pass into a supply space-11 between the outer circumference of the support tube 2 and the inner circumference of the support tube-3), the fluid pathways extending from the interior volume to the winding surface of the first perforated sleeve  (Figure 1, [0042] ) fluid pathways is central channel -9, through which gas flow from the space-11 through the wall of support tube-3); 
Further, Munro/DE’711 discloses a filament configured to wound, under tension, around the winding surface of the first perforated sleeve (Figure 1, DE’711); and a fluid source fluidically coupled to the interior volume of the second perforated sleeve (Figure 1, DE’711), the fluid source configured to exhaust fluid, through the fluid pathways, from the wound filament.  to reduce manufacturing defects of the wound filament ([0052], DE’711).
It would be obvious for one ordinay art to modify the mandrel taught by Munro with the perforated sleeves taught by DE’711 for the purpose of homogeneous hardening of the material ([0004]).
Regarding Claim 16, Munro discloses a filament winding mandrel comprising (Figure 1): Munro didn’t disclose the winding assembly with two perforated sleeves . In the same field of endeavor pertaining to the art, DE’ 711 discloses a first perforated sleeve defining holes and comprising a winding surface; and a second perforated sleeve disposed inside the first perforated sleeve, the second perforated sleeve attached to a rotating shaft configured to rotate the filament winding mandrel (Figure 1, [0040], [0042], support plate -3 (first perforated sleeve openings -14) and support plate-2 (second perforated sleeve, with holes-10) attached to shaft 8), the second perforated sleeve defining an interior volume and defining holes configured to form fluid pathways with the holes of the first perforated sleeve (support plate-2/second perforated sleeve, has perforation holes-10 through which hot air can pass into a supply space-11 between the outer circumference of the support tube 2 and the inner circumference of the support tube-3), the fluid pathways extending from the interior volume to the winding surface of the first perforated sleeve (Figure 1, [0042] ) fluid pathways is central channel -9, through which gas flow from the space-11 through the wall of support tube-3), the second perforated sleeve configured to be fluidically coupled to a fluid source configured to exhaust fluid, through the fluid pathways, from the winding surface of the first perforated sleeve to reduce manufacturing defects of a filament wound on the winding surface of the first perforated sleeve ([0052]).
It would be obvious for one ordinary art to modify the mandrel taught by Munro with the perforated sleeves taught by DE’711 for the purpose of homogeneous hardening of the material ([0004]).

Regarding Claim 8, DE’711 discloses wherein the second perforated sleeve comprises a first closed end opposite a second closed end ([0042],two ends 12 and 13 connected to second perforated sleeve-2), wherein at least one of the first closed end or the second closed end is attached to the shaft to rotate the rotating mandrel ([0040]).

Regarding Claim 9 and 20, DE’711 discloses  wherein the first perforated sleeve is a first perforated tube and the second perforated sleeve is a second perforated tube, the second perforated tube axially coupled to the shaft, the second perforated tube and the first perforated tube configured to rotate together with the shaft during winding of the filament (Figure 1, [0040], [0042], the outer circumference of the second perforated tube is connected with the wall -3).
Regarding Claim 10, DE’711 discloses , wherein the fluid source is configured to vacuum, with the interior volume open, air from the wound filament during a manufacturing process when the filament is being wound on the mandrel ([0047]).
Regarding Claim 11, DE’711 discloses, wherein the shaft is a hollow shaft comprising apertures (Figure 1 showing the shaft-8 has apertures), the hollow shaft defining a second interior volume fluidically coupled, through the shaft apertures, to the interior volume of the second perforated sleeve (annotated below) and wherein the fluid source is fluidically coupled, through a fluid conduit extending through the second interior volume of the hollow shaft, to the interior volume of the second perforated sleeve ([0040], gas can be introduced in the interior of the support tube through fluid channel-9).









    PNG
    media_image1.png
    605
    1250
    media_image1.png
    Greyscale


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2-7 and 17-19 are allowable. Munro/DE’711 discloses the winding assembly as disclosed in Claim 1 but did not disclose the second perforated sleeve is configured to rotate with respect to the first perforated sleeve to align or misalign the holes of the second perforated sleeve with the holes of the first perforated sleeve to open or close the fluid pathways and the interior volume open when the holes of the second perforated sleeve are aligned with the holes of the first perforated sleeve and the interior volume at least partially closed when the holes of the second perforated sleeve are misaligned with respect to the holes of the first perforated sleeve which is deemed novel and unobvious.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-700-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741